Citation Nr: 0200736	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  99-23 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.

2.  Entitlement to service connection for a bilateral ankle 
disability.

3.  Entitlement to service connection for a bilateral shin 
disability.

4.  Entitlement to service connection for a heart disability.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a gastrointestinal 
disability.

7.  Entitlement to service connection for a hearing loss 
disability.

8.  Entitlement to service connection for an eye disability.

9.  Entitlement to service connection for a disability 
manifested by an abnormal Pap smear.

10.  Entitlement to service connection for allergic 
rhinitis/sinusitis.

11.  Entitlement to service connection for a disability 
manifested by recurrent urinary tract infections.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active duty from October 1988 to May 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of November 1998 and February 1999.  The Board remanded the 
case for further action in March 2001.  


FINDINGS OF FACT

1.  Symptoms of a left foot disability, currently diagnosed 
as calcaneal spurs at the plantar surface, were noted during 
service.  

2.  The veteran does not currently have a bilateral ankle 
disability.

3.  The veteran does not currently have a bilateral shin 
disability.

4.  The veteran does not currently have a heart disorder.

5.  Hypertension was manifest to a compensable degree within 
a year after separation from service.

6.  Symptoms of a gastrointestinal disability, now diagnosed 
as esophageal reflux, were noted in service.

7.  The veteran does not currently have hearing loss with the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz being 40 decibels or greater; or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz being 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test being 
less than 94 percent.

8.  The veteran does not have any disorder of the eye other 
than refractive error.

9.  The veteran's abnormal Pap smear was treated, and she 
does not currently have any residual disability.

10.  The veteran was treated in service for seasonal 
allergies and sinusitis which resolved.

11.  The veteran does not currently have a chronic urinary 
tract disorder.


CONCLUSIONS OF LAW

1.  Calcaneal spurs of the left foot were incurred in 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

2.  A bilateral ankle disability was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

3.  A bilateral shin disability was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

4.  A heart disability was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(c) (2001).

5.  Hypertension may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

6.  A gastrointestinal disability diagnosed as esophageal 
reflux was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

7.  A bilateral hearing loss disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.385 (2001).

8.  An eye disability for which compensation may be paid was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(c) 
(2001).

9.  A disability manifested by an abnormal Pap smear was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

10.  Allergic rhinitis/sinusitis were not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

11.  A chronic disability manifested by recurrent urinary 
tract infections was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate her claims.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
her of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran has had a hearing.  All relevant 
evidence identified by the veteran was obtained and 
considered.  The claims file contains the veteran's service 
medical records.  The post-service treatment records have 
also been obtained.  The veteran has been afforded disability 
evaluation examinations by the VA to assess the nature of her 
disabilities.  With regard to the adequacy of the 
examinations, the Board notes that the examination reports 
reflect that the examiners recorded the past medical history, 
noted the veteran's current complaints, conducted 
examinations, and offered appropriate assessments and 
diagnoses.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the service medical records, the examination 
reports, and the other evidence of record provide sufficient 
information to adequately evaluate the veteran's claims.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To Service Connection For A Left Foot 
Disability.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  If a 
chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

During the hearing held in February 2000, the veteran 
testified that she suffered from left foot problems which 
started in service.

The veteran's service medical records shows that she 
complained of left foot pain in April 1998.  She reportedly 
had used bilateral heel cups, non-steroidal 
antiinflammatories, and ice.  On examination of the right 
foot (for which service connection has already been granted) 
there was pain at the plantar fascia and medial aspect of the 
heel.  The left foot had minimal pain at the plantar fascia 
insertion, but was otherwise normal.  No diagnosis was given 
with respect to the left foot.  The report of a medical 
history given by the veteran in April 1998 shows that she 
checked a box indicating that she had a history of foot 
trouble.  It was noted that she had been diagnosed as having 
plantar fasciitis/feet pain.  She was advised to follow up 
with podiatry.  

The report of a joints examination conducted by the VA a few 
months after service in October 1998 shows that the veteran 
again complained of bilateral foot problems.  She said that 
she was given special heel cups to wear in her shoes.  She 
reported that her feet hurt when she put weight on them when 
she got up in the morning.  The pertinent impression was 
chronic knee pain and bilateral feet pain.  X-rays of the 
veteran's feet taken by the VA in October 1998 were 
interpreted as showing calcaneal spurs at the plantar surface 
bilaterally.  

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that a left foot disability, currently diagnosed 
as calcaneal spurs at the plantar surface, was first manifest 
during service when the veteran reported complaints of foot 
pain.  Accordingly, the Board concludes that calcaneal spurs 
of the left foot were incurred in service.

II.  Entitlement To Service Connection For A Bilateral Ankle 
Disability.

In a written statement which she submitted in October 1999, 
the veteran reported that she developed a bilateral ankle 
disorder in service as a result of running, and climbing 
ladders and stairs.  

The veteran's service medical records show that upon 
separation from service she reported a history of having pain 
on and off in the ankles and knees.  However, on examination 
in April 1998, clinical evaluation of the lower extremities 
was normal.  

The report of a VA joints examination conducted in October 
1998 shows that the veteran reported a history of having pain 
in her ankles when walking or standing for prolonged periods.  
On examination, her gait was normal.  She did not have any 
deformities in either of the lower extremities.  Right ankle 
dorsiflexion was to 30 degrees, plantar flexion was to 40 
degrees, inversion was to 30 degrees, and eversion was to 20 
degrees.  The left ankle range of motion was dorsiflexion to 
20 degrees, plantar flexion to 40 degrees, inversion to 30 
degrees, and eversion to 10 degrees.  During inversion and 
eversion stress testing, the veteran had some discomfort in 
the medial aspect of the left ankle posteriorly.  The 
pertinent impression was probable unstable knee and unstable 
ankles.  

Although the VA examination report included a diagnosis of an 
ankle disorder, the Board notes that there is no objective 
clinical data or other rationale to support diagnosis; nor is 
there anything otherwise in the record that would give it 
substance.  The ranges of motions noted on the examination 
were approximately normal.  See 38 C.F.R. § 4.71a, Plate II.  
X-rays were also normal.  A VA radiology report dated in 
October 1998 shows that X-rays of the veteran's ankles showed 
that the ankle joints were well maintained.  There were no 
osseous or soft tissue abnormalities seen.  Therefore, the 
diagnosis of an ankle disorder is essentially unsupported.  
See Bloom v. West, 12 Vet. App. 185 (1999).

The post-service treatment records also do not contain any 
objective evidence of the presence of an ankle disorder.  A 
VA treatment record dated in September 1999 shows that the 
veteran reported having knee pain for two weeks and pain in 
the heel, but there was no mention of a complaint of ankle 
pain.  On examination, the ankles had no synovitis and no 
effusion.  The only diagnosis pertained to the knees.  

A VA rheumatology clinic record dated in February 2000 shows 
that the veteran presented for an evaluation of arthritis of 
the knees.  She also complained of pain in the right ankle 
and right hip.  On examination, however, the right ankle had 
a full range of motion.  

The Board finds that there is no objective medical evidence 
to show that the veteran currently has a bilateral ankle 
disability.  Although the veteran has given her own opinion 
that she has an ankle disorder which began during service, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Accordingly, the Board concludes that an ankle 
disorder was not incurred in or aggravated by service, and 
arthritis of the ankles may not be presumed to have been 
incurred in service.



III.  Entitlement To Service Connection For A Bilateral Shin 
Disability.

During the hearing held in February 2000, the veteran 
testified that she suffered from shin problems which started 
in service.  She said that she had been treated by a private 
doctor in Japan, but that he never put it in her medical 
record.  

The veteran's service medical records show that she reported 
a complaint of shin pain in a medical assessment report dated 
in April 1998, but the records do not contain any diagnosis 
of a disorder of the shins.  The report of a medical 
examination conducted in April 1998 for the purpose of 
separation from service shows that clinical evaluation of the 
lower extremities was normal.  

Post service medical evidence does not contain any indication 
that there is currently a shin disorder.  The report of a 
joints examination conducted by the VA in  October 1998 shows 
that the veteran complained of ankle and knee pain, but there 
is no mention of shin pain.  On examination, she did not have 
any deformities noted in either of the lower extremities.  
The diagnoses did not include a disorder of the shins.  The 
veteran's VA and private post-service treatment records are 
also negative for references to a shin disorder.  

Based on the foregoing evidence, the Board finds that the 
veteran does not currently have a bilateral shin disability. 
Accordingly, the Board concludes that a bilateral shin 
disability was not incurred in or aggravated by service.

IV.  Entitlement To Service Connection For A Heart 
Disability.

In a written statement the veteran reported that she suffered 
from heart problems which started in service.  She said that 
she did not have any problems with her heart before entering 
service, and that while on active duty in March 1992 she was 
diagnosed with a functional murmur.  

The veteran's service medical records show that in March 1992 
she was afforded an echocardiogram to rule out cardiac 
anatomic abnormality.  The report notes that physical 
examination revealed that she had a functional systolic 
murmur.  However, on echo and Doppler cardiogram studies 
there was no valvular heart disease found.  The clinical 
impression was normal results.

The report of a medical examination conducted in service in 
March 1994 shows that clinical evaluation of the heart was 
normal.  It was noted that an EKG revealed a normal sinus 
rhythm (NSR) and was within normal limits.  

The report of a medical history given by the veteran in April 
1998 shows that she reported that she had a functional murmur 
of the heart.  The report of a medical examination conducted 
in April 1998 for the purpose of the veteran's separation 
from service shows that clinical evaluation of the heart was 
normal.  

The report of a heart examination conducted by the VA in 
October 1998 shows that the veteran had a history of a heart 
murmur which had been diagnosed five years earlier.  Cardiac 
exam revealed a regular rate without murmurs, rubs or 
gallops.  The PMI was not displaced.  The precordium was not 
hyperactive.  There was no peripheral edema.  A chest X-ray 
conducted by the VA in October 1998 shows that the heart size 
and pulmonary vasculature appeared normal.  The report of an 
ECG conducted by the VA in October 1998 shows that the 
results were interpreted as being probably within normal 
limits.  It was stated that at worst there were only small 
nonspecific ST-T abnormalities and evidence for an infract 
was too small to call.  

The veteran's post service treatment records do not contain a 
diagnosis of heart disease.  A record dated in April 1999 
from the Sumrall Family Clinic shows that examination 
revealed that the heart had a regular rhythm.  A record from 
the same clinic dated in May 1999 shows that examination 
showed no murmur.  Post service VA treatment records are also 
negative for findings or a diagnosis of heart disease.  

The Board finds that the evidence reflects that the veteran 
does not currently have a heart disability.  In fact, she has 
not even been found to have a heart murmur on the VA 
examination.  Accordingly, the Board concludes that a heart 
disability was not incurred in or aggravated by service.

V.  Entitlement To Service Connection For Hypertension.

During the hearing held in February 2000, the veteran 
testified that she suffered from hypertension which started 
in service.  She also reported that she had been treated for 
hypertension shortly after her separation from service.  

The report of a medical history given by the veteran in April 
1998 shows that she checked a box indicating a history of 
high or low blood pressure. It was noted that this had been 
gestational, and was normal now.  The report of a medical 
examination conducted in April 1998 for the purpose of her 
separation from service shows that the veteran had been seen 
at the blood pressure clinic.  On separation examination, the 
blood pressure was only 124/78.   

The report of a VA heart examination conducted in October 
1998 shows that the veteran gave a history of having 
borderline high blood pressure for a year and a half.  She 
had never been placed on any medications.  On examination, 
her blood pressure readings were 140/98, 134/94, 120/90, and 
134/96.  Her blood pressure was rechecked by a nurse and 
recorded as 139/81.  The examiner stated that the veteran 
needed 3 day checks for a definitive diagnosis.  

A medical record dated in April 1999 (within the one year 
presumptive period) from the Sumrall Family Clinic shows that 
the veteran stated that she had high blood pressure during 
pregnancy times two.  This was treated with bed rest and she 
had never taken any medication for hypertension.  On 
examination, her blood pressure was initially 158/118 when 
taken by the nurse.  Her blood pressure was rechecked during 
the exam and was 140/100 in the right arm sitting, and 
130/100 in the left arm.  The pertinent diagnosis was 
diastolic hypertension.  She was asked to return to the 
clinic two times over the next two weeks for blood pressure 
recordings.  A record dated in May 1999 shows that her blood 
pressure reading was 132/90.  The assessment was diagnostic 
hypertension.  She was instructed to begin HCTZ 25 mg daily.  

The Board finds that hypertension was manifest to a 
compensable degree within a year after separation from 
service.  Under Diagnostic Code 7101, hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
warrants a compensable rating if diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  Although the 
veteran was not actually placed on medication for treatment 
of hypertension until just after the end of the one year 
presumptive period, it is clear that the elevated blood 
pressure readings which necessitated that medication were 
manifest during the one year period.  Her diastolic pressure 
readings had been at 100.  Accordingly, the Board concludes 
that hypertension may be presumed to have been incurred in 
service.

VI.  Entitlement To Service Connection For A Gastrointestinal 
Disability.

During the hearing held in February 2000, the veteran 
testified that she suffered from gastrointestinal problems 
which started in service.  She specified that she had reflux 
and esophagitis.  She stated that she reported having 
frequent indigestion and heartburn on her separation 
physical.  She also said that during service she took Tums 
and Maalox.  

The report of medical history given by the veteran in April 
1998 for the purpose of her separation from service shows 
that she checked a box to indicate that she had a history of 
frequent indigestion.  She also checked a box denying that 
she had stomach, liver or intestinal trouble.  The report of 
a medical examination conducted at that time shows that 
examination of the abdomen and viscera was normal.  

A VA medical examination report (labeled heart exam) shows 
that the veteran reported complaints of frequent heartburn 
since she had been on Motrin since April 1998.  She reported 
that she would have heartburn three to four times a week.  
There was no specific food intolerance.  She took Tums or 
Maalox with relief.  She also had some problems with diarrhea 
which started at the same time.  She had diarrhea two to 
three times a week with four bowel movements per day.  She 
would usually take Imodium or Kaopectate.  She had not noted 
any blood in her stool.  She took Motrin for approximately a 
month and a half.  On examination, her abdomen was without 
organomegaly or masses.  She had mild epigastric tenderness.  
There was no rebound tenderness, but there was mild 
tenderness in both lower quadrants.  Bowel sounds were 
normoactive.  She now took Tylenol or Advil for her joint 
complaints.  The pertinent diagnosis was reflux disease with 
small sliding hiatal hernia and esophagitis.  

A VA radiology report dated in October 1998 shows that an 
upper GI series was interpreted as showing that barium was 
swallowed without any difficulty and flowed smoothly 
throughout the esophagus with no evidence of obstruction or 
mass lesion.  The mucosa of the esophagus appeared somewhat 
granular, and this was thought to be due to a degree of 
esophagitis as the patient also demonstrated a small sliding 
hiatal hernia with minor gastroesophageal reflux.  The 
stomach, duodenal bulb and duodenal sweep appeared 
unremarkable.  

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that the complaints noted upon separation from 
service represented the onset of the currently diagnosed 
gastroesophageal reflux.  Accordingly, the Board concludes 
that gastroesophageal reflux was incurred in service.

VII.  Entitlement To Service Connection For A Hearing Loss 
Disability.

In written statements the veteran has reported that she 
suffers from hearing loss which started in service.  She 
states that hearing loss was noted on her final separation 
examination and was caused by working around generators and 
motors during service.  

Service connection may only be granted if the claimed hearing 
loss is of sufficient severity to be considered a disability 
for VA purposes.  Specifically, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The veteran has not presented any evidence showing that she 
currently has hearing loss which is severe enough to be 
considered to be a hearing loss disability for which service 
connection may be granted under 38 C.F.R. § 3.385.  The 
veteran's service medical records do not contain any 
references to hearing loss of that severity.  The report of a 
medical examination conducted in April 1998 for the purpose 
of her separation shows that on the audiological evaluation 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
10
10
15
LEFT
25
20
20
20
20

Similarly, on the authorized audiological evaluation by the 
VA in October 1998, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
10
LEFT
20
15
15
10
15

The average loss on the right side was 13 decibels, and the 
average loss on the left was 14 decibels.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 98 percent in the left ear.

Thus, there is no evidence to establish that the veteran 
currently has a hearing loss disability within the meaning of 
38 C.F.R. § 3.385.  The veteran does not currently have 
hearing loss with the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz being 40 
decibels or greater; or auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
being 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test being less than 94 percent.  
Accordingly, the Board concludes that a hearing loss 
disability was not incurred in or aggravated by service.

VIII.  Entitlement To Service Connection For An Eye 
Disability.

In a written statement the veteran asserted that she suffers 
from vision problems which started in service.  She states 
that it was noted on her final separation examination that 
she had eye problems and had to wear eyeglasses.  She asserts 
that her eyesight got steadily worse in service as a result 
of reading blueprints and spending hours on the computer.  

The Board finds that the evidence shows that the veteran does 
not have any disorder of the eye other than refractive error.  
The veteran's service medical records do not contain any 
references to any eye disease or injury.  The report of a 
medical examination conducted in April 1998 for the purpose 
of her separation from service shows that she required 
corrective lenses, but that her corrected vision was 20/20 in 
both eyes.

The report of an eye examination conducted by the VA in 
October 1998 shows that the veteran reported a complaint of 
having blurry vision without her glasses.  On examination, 
refraction resulted in corrected vision of 20/20 in both 
eyes.  The cornea were clear.  The anterior chambers were 
deep and clear.  The lenses were clear.  The pupils were 
equal and reactive to light.  Visual fields were grossly 
full.  The macula, vessels, and periphery appeared within 
normal limits in both eyes.  The impression was myopic 
astigmatisms, O.U.  The examiner commented that the veteran 
had a normal eye examination except for myopic astigmatism 
refractive error.  Glasses were recommended along with 
regular eye exams, but there were otherwise no further 
recommendations.  

Congenital or developmental defects, and refractive errors of 
the eye are not diseases or injuries within the meaning of 
applicable legislation pertaining to disability compensation.  
See 38 C.F.R. § 3.303(c) (2001).  Accordingly, the Board 
concludes that an eye disability for which compensation may 
be paid was not incurred in or aggravated by service.

IX.  Entitlement To Service Connection For A Disability
 Manifested By An Abnormal Pap Smear.

During the hearing held in February 2000, the veteran 
testified that she suffered from a disorder manifested by 
abnormal Pap smears which started in service.  She reported 
that she had one abnormal Pap smear in service while she was 
pregnant, and another after pregnancy.  

The report of a fee basis VA examination conducted in October 
1998 shows that the veteran gave a history of having abnormal 
Pap smears two years and five years earlier.  She was treated 
with cryosurgery and since then the Pap smears had been 
normal.  Pelvic examination was normal.  The pertinent 
diagnosis was abnormal Pap smear treated with cryosurgery 
with good result by history.  

A treatment record dated in May 1999 from the Sumrall Family 
Health Center shows that the veteran gave a history of having 
abnormal Pap smears during her last pregnancy, but none 
since.  A Pap smear done during that visit was later reported 
as being within normal limits.  

The Board finds that veteran's abnormal Pap smear was 
treated, and she does not currently have a disability.  A 
service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Accordingly, the Board finds that a disability manifested by 
an abnormal Pap smear was not incurred in or aggravated by 
service.   


X.  Entitlement To Service Connection For Allergic 
Rhinitis/Sinusitis.

Under 38 C.F.R. § 3.380 (2001), diseases of allergic 
etiology, including bronchial asthma and urticaria, may not 
be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.

During the hearing held in February 2000, the veteran 
testified that she suffered from allergies and sinusitis 
problems which started in service.  The veteran's service 
medical records show that she occasionally reported having 
allergies.  Upon entrance into service she reported a history 
of having hay fever which she treated with over-the-counter 
medications.  The disorder was not considered disabling and 
she was accepted for service.  

Several medical treatment records, such as one dated in 
January 1994, show that the veteran had upper respiratory 
infections with symptoms which included nasal drainage.  A 
report of medical history given by the veteran in March 1994 
shows that she reported that she had a history of hay fever 
but denied having sinusitis.  It was noted that she was 
referring to seasonal rhinitis which she treated with over-
the-counter medication.  

A dental health questionnaire dated in August 1997 shows that 
the veteran reported having seasonal hay fever and sinus 
problems. 

A report of medical history given by the veteran in April 
1998 for the purpose of her separation from service shows 
that she checked boxes indicating that she had both sinusitis 
and hay fever.  The report of a medical examination conducted 
at that time shows that clinical evaluation of the nose and 
sinuses was normal.  

The report of a nose and sinus examination conducted by the 
VA in October 1998 shows that the veteran presented a history 
of having allergies and difficulties breathing through the 
nose.  She stated that for a number of years she had a 
recurring problem with fall congestion, sneezing, watery 
discharge, and nasal blockage.  She reported that over the 
past three to four years this reportedly had become a 
continuous problem throughout the year but seemed worse in 
the fall.  While in service she was treated for allergies 
with antihistamines.  She never underwent allergy testing.  
Currently she described recurring swelling of the 
infraorbital regional of the face and post nasal discharge 
with difficulty breathing through the right side of the nose, 
along with a feeling of continuously being clogged up.  He 
denied any trauma.  She had not had surgery.  On examination, 
the external nasal and paranasal sinus structures were all 
within normal limits.  Internally, the nasal septum was 
markedly deviated to the right with almost 100 percent 
obstruction of the right nasal passage.  The left was open.  
The turbinates were hyperemic.  The examiner did not see 
polyps, infections drainage, or other abnormalities.  There 
was diminished transillumination of the right maxillary 
sinus.  The examiner concluded that the veteran had a 
significant nasal septal deformity to the right with major 
obstruction.  In addition, she had allergic rhinitis and an 
associated maxillary sinusitis secondary to allergies.  

Post service treatment records from the Sumrall Family Clinic 
dated in April 1999 and later do not contain any complaints, 
findings or diagnoses pertaining to allergies or sinusitis 
other than a notation that her past medical history included 
hay fever.  VA records also do not contain any significant 
references to allergies or sinusitis except an entry in a 
record dated in January 2000 which shows that the veteran 
reported that she had allergies to ragweed, mostly in the 
summer.  

Based on the foregoing evidence, the Board finds that the 
veteran was treated in service for seasonal allergies and 
sinusitis which resolved.  Although she reported in the VA 
examination that her symptoms had become continuous rather 
than seasonal, this assertion is contradicted by the medical 
evidence which is of record.  The seasonal hay-fever and 
other acute allergic manifestations noted in service subsided 
in the absence of or removal of the allergen and are regarded 
as acute diseases, healing without residuals.  Accordingly, 
the Board concludes that allergic rhinitis/sinusitis were not 
incurred in or aggravated by service.

XI.  Entitlement To Service Connection For A Disability
 Manifested By Recurrent Urinary Tract Infections.

During the hearing held in February 2000, the veteran 
testified that she suffered from chronic urinary tract 
infections which started in service.  

The veteran's service medical records show that she was 
treated on several occasions for urinary tract infections.  
Also, a private medical record from during active service 
dated in December 1997 shows that she complained of urinary 
burning and frequency.  The diagnosis was UTI [urinary tract 
infection].  An antibiotic was prescribed.  

The report of a medical examination conducted by a VA fee 
basis examiner in October 1998 shows that the veteran gave a 
history of having recurrent urinary infections.  However, 
pelvic examination was normal, and the diagnoses did not 
include a urinary tract disorder.  A VA urinalysis report 
dated in October 1998 reflects normal results.  Post-service 
treatment records from the Sumrall Family Clinic and the VA 
do not contain any references to treatment for urinary tract 
infections.  

Based on the foregoing evidence, the Board finds that the 
veteran does not currently have a urinary tract disorder.  
The infections during service were treated and apparently 
resolved without residuals.  Accordingly, the Board concludes 
that a chronic disability manifested by recurrent urinary 
tract infections was not incurred in or aggravated by 
service.


ORDER

1.  Service connection for a left foot disability is granted.

2.  Service connection for a bilateral ankle disability is 
denied.

3.  Service connection for a bilateral shin disability is 
denied.

4.  Service connection for a heart disability is denied.

5.  Service connection for hypertension is granted.

6.  Service connection for a gastrointestinal disability 
diagnosed as esophageal reflux is granted.

7.  Service connection for bilateral hearing loss is denied.

8.  Service connection for an eye disability is denied.

9.  Service connection for a disability manifested by an 
abnormal Pap smear is denied.

10.  Service connection for allergic rhinitis/sinusitis is 
denied.

11.  Service connection for a disability manifested by 
recurrent urinary tract infections is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

 

